

117 HR 120 IH: Stop Infant Mortality And Recidivism Reduction Act of 2021
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 120IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo enhance public health and safety by improving the effectiveness and efficiency of the Federal prison system for incarcerated pregnant women and mothers by establishing a pilot program of critical-stage, developmental nurseries in Federal prisons for children born to inmates, with risk and needs assessments, and risk and recidivism reduction.1.Short titleThis Act may be cited as the Stop Infant Mortality And Recidivism Reduction Act of 2021 or the SIMARRA Act.2.EstablishmentNot later than 270 days after the date of the enactment of this Act, the Director of the Federal Bureau of Prisons (hereinafter referred to as the Director) shall establish a pilot program (hereinafter referred to as the Program) in accordance with this Act to permit women incarcerated in Federal prisons and the children born to such women during incarceration to reside together while the inmate serves a term of imprisonment in a separate housing wing of the prison.3.PurposesThe purposes of the Act are to—(1)prevent infant mortality among infants born to incarcerated mothers and greatly reduce the trauma and stress experienced by the unborn fetuses of pregnant inmates;(2)reduce the recidivism rates of federally incarcerated women and mothers, and enhance public safety by improving the effectiveness of the Federal prison system for women as a population with special needs;(3)establish female offender risk and needs assessment as the cornerstones of a more effective and efficient Federal prison system;(4)implement a validated post-sentencing risk and needs assessment system that relies on dynamic risk factors to provide Federal prison officials with a roadmap to address the pre- and post-natal needs of Federal pregnant offenders, manage limited resources, and enhance public safety;(5)perform regular outcome evaluations of the effectiveness of programs and interventions for federally incarcerated pregnant women and mothers to assure that such programs and interventions are evidence-based and to suggest changes, deletions, and expansions based on the results of such evaluations; and(6)assist the Department of Justice to address the underlying cost structure of the Federal prison system and ensure that the Department can continue to run prison nurseries safely and securely without compromising the scope or quality of the Department’s critical health, safety and law enforcement missions.4.Duties of the Director of Federal Bureau of Prisons(a)In generalThe Director shall carry out this section in consultation with—(1)a licensed and board-certified gynecologist or obstetrician;(2)the Director of the Administrative Office of the United States Courts;(3)the Director of the Office of Probation and Pretrial Services;(4)the Director of the National Institute of Justice; and(5)the Director of the U.S. Department of Health & Human Services.(b)DutiesThe Director shall, in accordance with subsection (c)—(1)develop an offender risk and needs assessment system particular to the health and sensitivities of federally incarcerated pregnant women and mothers in accordance with this section;(2)develop recommendations regarding recidivism reduction programs and productive activities in accordance with section 9;(3)conduct ongoing research and data analysis on—(A)the best practices relating to the use of offender risk and needs assessment tools particular to the health and sensitivities of federally incarcerated pregnant women and mothers;(B)the best available risk and needs assessment tools particular to the health and sensitivities of federally incarcerated pregnant women and mothers and the level to which they rely on dynamic risk factors that could be addressed and changed over time, and on measures of risk of recidivism, individual needs, and responsivity to recidivism reduction programs;(C)the most effective and efficient uses of such tools in conjunction with recidivism reduction programs, productive activities, incentives, and rewards; and(D)which recidivism reduction programs are the most effective—(i)for federally incarcerated pregnant women and mothers classified at different recidivism risk levels; and(ii)for addressing the specific needs of federally incarcerated pregnant women and mothers;(4)on a biennial basis, review the system developed under paragraph (1) and the recommendations developed under paragraph (2), using the research conducted under paragraph (3), to determine whether any revisions or updates should be made, and if so, make such revisions or updates;(5)hold periodic meetings with the individuals listed in subsection (a) at intervals to be determined by the Director; and(6)report to Congress in accordance with section 9.(c)MethodsIn carrying out the duties under subsection (b), the Director shall—(1)consult relevant stakeholders; and(2)make decisions using data that is based on the best available statistical and empirical evidence.5.EligibilityAn inmate may apply to participate in the Program if the inmate—(1)is pregnant at the beginning of the term of imprisonment; and(2)is in the custody or control of the Federal Bureau of Prisons.6.Program terms(a)Term of participationTo correspond with the purposes and goals of the program to promote bonding during the critical stages of child development, an eligible inmate selected for the Program may participate in the Program, subject to section 7, for the shorter of the inmate’s term of imprisonment or 30 months.(b)Inmate requirementsFor the duration of an inmate’s participation in the Program, the inmate shall agree to—(1)accept the responsibility of child-rearing;(2)participate in any educational or counseling opportunities established by the Director, including topics such as child development, parenting skills, domestic violence, vocational training, or substance abuse;(3)abide by any court decision regarding the legal or physical custody of the child;(4)transfer to the Federal Bureau of Prisons any child support payments for the infant of the participating inmate from any person or governmental entity; and(5)specify a person who has agreed to take custody of the child if the inmate’s participation in the Program terminates before the inmate’s release.7.Termination of participationAn inmate’s participation in the Program terminates upon the earliest of the following to occur:(1)The inmate is released from prison.(2)The infant fails to meet any medical criteria established by the Director or the Director’s designee along with a collective determination of the persons listed in section 4(a).8.Continuity of careThe Director shall take appropriate actions to prevent detachment or disruption of either an inmate’s or infant’s health and bonding-based well-being due to termination of the Program.9.Reporting(a)In generalNot later than 6 months after the date of the enactment of this Act and once every year thereafter for 5 years, the Director shall submit a report to the Congress with regards to progress in implementing the Program.(b)Final reportNot later than 6 months after the termination of the Program, the Director shall issue a final report to the Congress that contains a detailed statement of the Director’s findings and conclusions, including recommendations for legislation, administrative actions, and regulations the Director considers appropriate.10.Authorization of appropriationsTo carry out this Act, there is authorized to be appropriated $10,000,000 for each of fiscal years 2021 through 2025.